Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J., at trial; Rotker, J., at sentence), rendered November 30, 1990, convicting him of criminal possession of stolen property in the third degree and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions with regard to the jury charge are unpreserved for appellate review (see, CPL 470.05 [2]) and we decline to review the issues presented in the exercise of our interest of justice jurisdiction. Rosenblatt, J. P., Ritter, Pizzuto and Santucci, JJ., concur.